UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2101



GEORGE S. BECK; FRELA D. BECK,

                                          Plaintiffs - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-96-308)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George S. Beck, Frela D. Beck, Appellants Pro Se. David English
Carmack, Robert Leslie Baker, Donald Bruce Tobin, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order dismissing

their income tax refund suit. Our review of the record and the dis-

trict court's order adopting the report and recommendation of the

magistrate judge discloses no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Beck v. Commissioner,
IRS, No. CA-96-308 (W.D.N.C. June 25, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2